DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 17/667,143 filed 02/08/2022, CON of Application No. 17/078,159. Claims 1-20 are pending and have been examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US Pub. 2012/0260188 A1, hereinafter “Park”).

Claim 1:  Park teaches A method for providing composition assistance in an electronic messaging application, the method comprising:
receiving, by one or more processors, information regarding composition of an electronic message associated with the electronic messaging application, the electronic message including a set of fields (“Park”, Figs. 1 & 2, [0038], e.g., set of fields 204-206);
determining, by the one or more processors, an external message context, wherein the external message context is information that is not directly obtained from the set of fields of the electronic message being composed (“Park”, Figs. 1 & 2, [0027], e.g., the user has prepared the message but not yet selected/inputted recipients construes as information that is not directly obtained from the set fields because ; [0039]);
identifying, by the one or more processors, a set of candidate textual elements based on the external message context; selecting, by the one or more processors, a given one of the set of candidate textual elements; and presenting, via the messaging application, the given candidate textual element in a selected field of the set of fields of the electronic message (“Park”, [0038], [0039], identify the potential recipient’s names does not begin with the characters the user has inputted in set of fields. Rather, the potential recipients may be identified based upon the application that is being used to prepare the communication; Fig. 2, e.g., presenting a field 202).

Claim 2:  Park teaches the method of claim 1, wherein presenting the given candidate textual element in the selected field is done via automated completion of a text string (“Park”, Figs. 1 & 2, [0015]-[0016]).

Claim 3:  Park teaches the method of claim 2, wherein presenting the given candidate textual element via automated completion of the text string includes differentiating one or more characters of the text string by using at least one of a different color, text type or underlining (“Park”, [0064], highlight the potential recipient).

Claim 4:  Park teaches the method of claim 1, further comprising:
identifying, by the one or more processors, an input textual element in a first field of the set of fields in the electronic message; wherein presenting the given candidate textual element in the selected field of the set of fields of the electronic message occurs in a different field than the first field (“Park”, Figs. 1 & 2, [0038]-[0043]; Fig. 3, [0044]-[0046]).

Claim 5:  Park teaches the method of claim 4, further comprising determining, by the one or more processors, an internal message context in response to identifying the input textual element (“Park”, Figs. 1 & 2, [0035], [0040], determine input characters in a recipient field, e.g., “To” field 204).

Claim 6:  Park teaches the method of claim 5, wherein the external message context comprises a contact record of a recipient that is indirectly accessed using information from the internal message context (“Park”, Figs. 1 & 2, [0035], [0045],  determine input characters in a recipient field, e.g., “To” field 204).

Claim 7:  Park teaches the method of claim 1, wherein the external message context includes a contacts database of a client device (“Park”, Figs. 1 & 2, [0026], contact suggestions contact stored in the database 112).

Claim 8:  Park teaches the method of claim 1, wherein identifying the set of candidate textual elements includes parsing content of the external message context to identify individual words or combinations or words that are predicted to represent selected words (“Park”, Figs. 1 & 2, [0027]).

Claim 9:  Park teaches the method of claim 1, wherein identifying the set of candidate textual elements includes parsing content of the external message context and using the parsed content to perform a lookup to identify a corresponding candidate textual element (“Park”, Figs. 1 & 2, [0027]).

Claim 10:  Park teaches the method of claim 1, wherein selecting the given one of the set of candidate textual elements includes applying one or more prioritization rules to the set of candidate textual elements (“Park”, Figs. 1 & 2, [0028], e.g., apply predetermined criteria).

Claim 11:  Park teaches A method for providing name composition assistance in an electronic messaging application, the method comprising:
identifying, by one or more processors, a set of candidate names based on an external message context of the electronic message, wherein the external message context is information that is not directly obtained from a set of fields of the electronic message being composed (“Park”, [0027], [0038], [0039], identify the potential recipient’s names does not begin with the characters the user has inputted in set of fields. Rather, the potential recipients may be identified based upon the application that is being used to prepare the communication), 
selecting, by the one or more processors, a given one of the set of candidate names, and automatically presenting via the messaging application the selected candidate name in a selected field of the electronic message (“Park”, [0027], [0038], [0039], identify the potential recipient’s names does not begin with the characters the user has inputted in set of fields. Rather, the potential recipients may be identified based upon the application that is being used to prepare the communication; Fig. 2, e.g., presenting a field 202).

Claim 12:  Park teaches the method of claim 11, further comprising:
adding the selected candidate name to a temporary database; and
automatically presenting the selected candidate name includes presenting the selected candidate name from the temporary database in the selected field of the electronic message (“Park”, [0026], [0031], the suggestion engine 114 is configured to provide potential recipient suggestions to the user).




Claim 15: Claim 15 is directed to a system to provide name composition assistance in a messaging application for implementing the method steps of claim 1. Therefore, claim 15 is rejected under similar rationale.

Claim 16: Claim 16 is directed to the system of claim 15 for implementing the method steps of claim 2. Therefore, claim 16 is rejected under similar rationale.

Claim 17: Claim 17 is directed to the system of claim 16 for implementing the method steps of claim 3. Therefore, claim 17 is rejected under similar rationale.

Claim 18: Claim 18 is directed to the system of claim 17 for implementing the method steps of claim 4. Therefore, claim 18 is rejected under similar rationale.

Claim 19: Claim 19 is directed to the system of claim 18 for implementing the method steps of claim 5. Therefore, claim 19 is rejected under similar rationale.

Claim 20:  Park teaches the system of claim 15, wherein the external message context is associated with either (i) a contact record of a recipient that is indirectly accessed using information from the internal message context, or (ii) a contacts database of a client devices (“Park”, [0026], [0031], e.g., suggestion engine 114;  or database 112 [0024]-[0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable Park in view of MIN et al. (US Publication 2014/0025371 A1, hereinafter “MIN”).

Claim 13:  Park teaches the method of claim 11, however, Park might not teach the remaining limitations as claimed.
MIN teaches detecting a salutation trigger based on user input; wherein selecting the given candidate name is performed in response to detecting the salutation trigger (“MIN”, [0040], [0054], [0055], Fig. 4, a greeting word “dear” is entered, candidate recipient names display in the text recommendation display window based on recipient name box 410).
It would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the above teachings of MIN to include selecting the given candidate name is performed in response to detecting the salutation trigger. One of ordinary skill would have been motivated to make such modification because to do so for providing automated name in a message body of an electronic message being composed at an electronic device.

Claim 14:  Park and MIN teach the method of claim 13, wherein:
the salutation trigger includes an initial set of letters of a word expected to be a recipient's name (“MIN”, [0040], [0054], [0055], Fig. 4, a greeting word “dear” is entered, candidate recipient names display in the text recommendation display window based on recipient name box 410); and
selecting the given candidate name includes evaluating priority among multiple candidate names of the set of candidate names based on a candidate name that most closely matches the initial set of letters (“Park”, Figs. 1 & 2, [0015], [0026], [0028]).
It would have been obvious to one having the ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Park with the above teachings of MIN to include selecting the given candidate name is performed in response to detecting the salutation trigger. One of ordinary skill would have been motivated to make such modification because to do so for providing automated name in a message body of an electronic message being composed at an electronic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2002/0143828 (Montero) —disclose automatically adding proper names to database.
US 2012/0150979 (Monaco) — discloses system and methods for searching of information regarding persons or to provide assistance for completion during address input.

Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Point of Contact              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300. The examiner can normally be reached M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG H NGUYEN/Primary Examiner, Art Unit 2143